Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 30, 2018

                                            No. 04-17-00732-CR

                                   IN RE Michael Joseph GRIFFITH,

                         From the 452nd District Court, Mason County, Texas
                                Trial Court No. 4285-91 and 4286-91
                         The Honorable Robert Rey Hofmann, Judge Presiding


                                               ORDER
                                     Original Mandamus Proceeding 1


Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On December 20, 2017, this court conditionally granted relator’s petition for writ of
mandamus and we ordered the trial court to rule on relator’s pending “Motion for Appointment
of Attorney and the Granting of an Evidentiary Hearing.” On that same date, the trial court
denied relator’s pending motion. Since that date, relator has written letters to this court asking
for copies of pages 38, 39, and 40 of a court reporter’s transcript. On January 9, 2018, we
informed relator, by letter, that this court does not believe it has the record he seeks.

         On January 29, 2018, relator filed a “Motion to Compel the 452nd Judicial District Court
to Discover, Locate and Produce Missing Court Transcripts.” Relator asks this court to direct the
trial court and/or the district clerk to “search and locate the court reporter’s transcripts” to locate
pages 38, 39, and 40 for the purpose of proving his plea bargain agreement was void and illegal.
Presumably, relator plans to use the records in preparing an application for postconviction habeas
relief as authorized by Texas Code of Criminal Procedure Article 11.07.

        Relator has no appeal or original proceeding pending in this court, therefore, we lack
jurisdiction to order the trial court and/or the district clerk to “search and locate the court
reporter’s transcripts” to locate pages 38, 39 and 40. Accordingly, relator’s motion is DENIED.

1
  This proceeding arises out of Cause Nos. 4285-91 and 4286-91, styled State of Texas v. Michael Joseph Griffith,
formerly pending in the 198th Judicial District Court, Mason County, Texas. Relator’s motion was filed in the
452nd District Court, Mason County, Texas, the Honorable Robert Rey Hofmann presiding.
     It is so ORDERED on January 30, 2018.


                                             PER CURIAM

ATTESTED TO:______________________________
                  Keith E. Hottle,
                  Clerk of Court